PER CURIAM.
Cortez McMillan (“the defendant”) appeals from the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We affirm in part, and remand for further proceedings.
In his initial motion, the defendant raised two issues. Thereafter, he filed two amendments to his Rule 3.850 motion, raising three additional issues. The trial court denied the issues raised in the initial motion, but has not yet ruled on the issues raised in the amendments to the motion.
Accordingly, we affirm the trial court’s order denying on issues one and two, but remand for further proceedings on issues three through five.
Affirmed in part, and remanded for further proceedings.